Citation Nr: 1702480	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for pseudofolliculitis.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a left foot condition.

6.  Entitlement to service connection for a right foot condition.

7.  Entitlement to service connection for Bell's palsy.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for mercury taste in mouth, also claimed as entitlement to service connection related to having amalgam dental fillings during service.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to service connection for residuals of a cyst on the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided hearing before the undersigned at a Board videoconference hearing in September 2016.  A transcript of that hearing is before the Board.

The issue of entitlement to service connection for tinnitus is decided below and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Initially, the Board notes that the Veteran's DD Form 214 confirms that he was a canon crewman during his active service in the United States Army.  The Veteran testified at his Board hearing related to his exposure to acoustic trauma related to the firing of ammunition in service.  Moreover, his service treatment records include a January 1979 Hearing Conservation Data Card, which notes exposure to intermittent noise approximately 20 percent of the time.  This evidence establishes in-service acoustic trauma.  The question is whether he has tinnitus related to the in-service noise exposure.

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.  

In November 2011, a VA examiner recognized the Veteran's tinnitus, but found no evidence of an in-service noise injury and concluded that it was less likely as not that the tinnitus was attributable to military noise exposure.  The examiner did not account for the Veteran's report of experiencing ringing in his ears ever since active service.  The rationale is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In September 2016, the Veteran testified that after being around the shooting of 200-pound rounds, he would often become deaf for a while.  He also reported his ears ringing for days and weeks after exposure to this ammunition fire.  The Veteran testified that the ringing in his ears never went away and had existed ever since his active service.  See hearing transcript at pages 18 to 20.  

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since.  Tinnitus is a condition for which lay observation is competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent).  Further, the Board finds no reason to question the credibility of the Veteran's assertions of tinnitus dating back to his time of active service.  The Board recognizes the single VA opinion that does not support the notion that the tinnitus is due to the in-service acoustic trauma; however, as noted above, this opinion disregards the Veteran's competent and credible lay statements and is, therefore, without significant probative weight.  In the Board's opinion, the evidence supporting the onset of chronic tinnitus in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

Examinations

In certain cases, VA's duty to assist includes the need for a medical examination and opinion.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Moreover, in rating cases, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Pseudofolliculitis

The Veteran was last afforded a VA skin examination in September 2013.  At that time, the examiner observed no inflammation, irritation or visible scars, but did observe small papules under the beard on the Veteran's lower face.  At the September 2016 hearing, the Veteran reported the existence of painful scars on his face and also a skin condition that bled as he sometimes found blood on his pillow upon awakening.  This description of symptoms in 2016 indications a worsening of the service-connected skin disorder.  A new examination is warranted.

Back 

The Veteran was afforded a VA examination in April 2012.  The examiner provided no findings relative to a physical examination, test results or diagnoses.  The examiner merely reported in-service notations of back pain and concluded that this resolved without complication or sequelae and found that it was less likely than not that any current back condition was related to active service.  This examination report lacks the findings necessary to properly evaluate the claim, lacks any discussion of the nature of the disability present, and does not take into consideration the Veteran's reports of ongoing symptoms ever since his active service with regard to the disability claimed.  See September 2016 Board hearing transcript.  Moreover, the Veteran claims the general rigors of service caused the current disability.  Id.  In September 2016, the Veteran's private physician submitted a statement indicating such a causal connection may exist.  No such contentions were discussed by the VA examiner.  For these reasons, the April 2012 examination is inadequate.  

In August 2013, the Veteran underwent a new VA examination.  The examiner reported degenerative joint disease of the lumbar spine, confirmed by X-ray.  The examiner concluded that there was no evidence of a chronic back condition in service to link to his current degenerative joint disease 32 years later.  The examiner ignored the Veteran's reports of ongoing symptoms since service, and did not address his contention related to the general rigors of service, rendering this opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

This issue, therefore, must be remanded for a new examination and opinion to assess the whether degenerative joint disease in the spine is service related.

Hearing Loss

The Veteran was afforded a VA audiological examination in November 2011 at which time he did not have hearing disability as defined by VA regulation.  38 C.F.R. § 3.385 (2016).  At his September 2016 hearing, the Veteran stated that his hearing had become worse since 2011.  Because this testimony indicates the potential for the Veteran's hearing to have now reached a level to which it may be a disability, a remand is required in order to afford the Veteran a new examination.

Left Wrist

At the September 2016 hearing, the Veteran's former spouse recalled that the Veteran had knots on his left wrist while they were stationed in Germany.  She recalled encouraging him to go to sick call for treatment.  The service treatment records do not show findings related to the left wrist.  Following service, records show treatment for a ganglion cyst on the left wrist in December 1986 with aspiration of the cyst in January 1987.  The cysts were recurrent and are shown again in February 1987, April 1989, April 1990 and June 1993.  The Veteran claims this has continued.  He has not been afforded a VA examination.  As the evidence shows the existence of symptoms during service, as reported by his former spouse, and a diagnosis within several years of his discharge, as well as a contention of an ongoing disorder; an examination is warranted.

Sleep Apnea

The Veteran contends that, during service, he had loud snoring, daytime fatigue and lack of energy.  His former spouse testified that he snored and woke up choking while they were married during active service.  The claims file includes an April 2004 sleep study report showing the diagnosis of obstructive sleep apnea.  The Veteran has not been afforded a VA examination.  As the evidence shows the existence of symptoms during service, and a diagnosis of the claimed disability, an examination is warranted.

Bell's Palsy

The Veteran has not been afforded a VA examination to assess whether he has residuals of Bell's palsy related to service.  At his hearing, he recalled an incident in service when he was unable to close his mouth and his face felt numb.  He reported being diagnosed with Bell's palsy four years later.  His former spouse recalled at the hearing the incident with numbness in the Veteran's face during his active service.  Service treatment records are without indication of such, but post-service treatment shows an initial indication of Bell's palsy in October 1985.  This is consistent with the Veteran's report of a diagnosis four years after his active service.  The Board finds that an examination is warranted to assess the nature and etiology of the disorder and to discuss whether any symptoms experienced during service may have been the initial manifestation of Bell's palsy.

Mercury Residuals

The Veteran was denied service connection for a mercury taste in his mouth.  Throughout the pendency of his claim, he clarified the claim to be that of residuals of the use of amalgam fillings in his teeth, which he reports were placed there during his active service.  He contends that his sleep apnea, Bell's palsy, and erectile dysfunction are all a result from his in-service mercury exposure/ingestion.  In September 2016, the Veteran's private physician submitted a statement suggesting the Veteran had mercury poisoning, which led to erectile dysfunction and sleep apnea.  On remand, the Veteran should be afforded a VA examination to assess the Veteran's exposure to mercury in service and, if such exposure is conceded to determine whether any residuals such as erectile dysfunction, sleep apnea or Bell's palsy have occurred.  

Records

VA has a duty to assist the Veteran in obtaining relevant treatment records from both VA and private healthcare facilities.  38 C.F.R. § 3.159(c)(1) and (2) (2016).  In this case, the Veteran has submitted copies of some treatment records from private physicians.  In September 2016, Dr. S.G. submitted a statement in support of the Veteran's claims, which includes a note indicating the Veteran has been under this physician's care for the past fifteen years.  The record before the Board includes treatment records from only three days of treatment, one in June 2005, one in May 2009 and one in August 2010, which were sent to VA by the Veteran in April 2011.  At that time, the Veteran also submitted copy of a private sleep study report dated in April 2004, and a single page of records from a private urologist, Dr. S.S., dated in May 2004.  On remand, VA should assist the Veteran in obtaining the complete records from his private physicians related to the claimed disabilities.  

Moreover, the 2011 and 2013 VA skin examiner, back examiner, ankle examiner, and foot examiners indicated a review of VA treatment records and/or CPRS records.  No such records are associated with the claims file.  On remand, all pertinent VA treatment records related to the claimed disabilities must be associated with the record before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, to include those VA records identified in the VA examination reports.

2.  Ask the Veteran to authorize VA to obtain any outstanding records of private treatment for his claimed disabilities, to include records from Dr. S.G. and Dr. S.S; tell him that he may submit these records himself. 

3.  Afford the Veteran VA examinations to determine whether any current disability of the spine, any current hearing loss, any disability related to left wrist cysts, any sleep apnea, any Bell's palsy, as well as any current residuals of in-service mercury exposure, are related to his active service.  The examiner(s) should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed.  Following such examination(s), the examiner(s) should assess the nature of each disability present.

Then, based on the review of the record and examination of the Veteran, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability(ies) originated during active service, or are otherwise caused or aggravated by a disease or injury in active service.  The examiner(s) must discuss the Veteran's report of symptoms and contentions, summarized in the narrative portion of this remand, above.  
  
The reasons for any opinion must also be provided.

4.  Afford the Veteran a VA examination in order to determine the current severity of his service-connected pseudofolliculitis.  The examiner should note any symptoms present as well as discuss any manifestations described by the Veteran during a flare up of the skin condition.

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

The examiner must provide reasons for any opinion.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


